DETAILED ACTION
Claim(s) 1-24 as filed 2/02/2022 are pending for consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 7/13/2022.  These drawings are accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 11-13, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kajaria et al. (US Patent 9127545).
Regarding Claim 9, Kajaria discloses a system, comprising: a first fracturing pump (first pump on first pump truck 16 on the left side of Figure 2); a fracturing manifold (20, 24, 26) including a first fluid line 24 adapted to be pressurized by at least the first fracturing pump; a first connector (exit junction 40 of the second pump on the right side of Figure 2 as described below) in fluid communication with the first fluid line 24; a second fracturing pump (second pump provided on a second pump truck 16 on the right side of Figure 2); and a second fluid line 36 connected to, and extending from, the second fracturing pump (on the right side of Figure 2 as described above); wherein: the second fluid line 36 is adapted to be in fluid communication with the first connector 40 while the first fluid line 24 is pressurized by at least the first fracturing pump (as shown in Figure 2); and after the second fluid line 36 is in fluid communication with the first connector 40, and while the first fluid line 24 remains pressurized by at least the first fracturing pump, the second fracturing pump is adapted to discharge pressurized fluid into the first fluid line via at least the second fluid line 36 and the first connector 40 (the second pump is capable of being turned on after the first fluid line is already pressurized, thereby meeting these limitations; col. 10, line 55 – col. 11, line 3; i.e. during normal use of the system the second pump is taken offline by closing its associated exit valve and then is subsequently placed back into operation by opening the exit valve, all while the first fracturing pump is operating to pressurize line 24).
Regarding Claim 11, Kajaria further discloses a valve 42 via which the first connector 40 is in fluid communication with the first fluid line 24.
Regarding Claim 12, Kajaria further discloses the fracturing manifold further includes a third fluid line 20; wherein the system further comprises: a second connector (connector between 34 and 29) in fluid communication with the third fluid line 20 (as shown in Figure 2); and a fourth fluid line 34 connected to, and extending from, the second fracturing pump (second pump of 16 on the right side of Figure 2 as described above); and wherein: the fourth fluid line 34 is adapted to be in fluid communication with the second connector (as described above); and after the fourth fluid line 34 is in fluid communication with the second connector (such as in the assembled state of Figure 2), the second fracturing pump is adapted to draw fluid from the third fluid line 20 via at least the second connector and the fourth fluid line 34 (as shown in Figure 2).
Regarding Claim 13, Kajaria further discloses a skid 32 apart from the fracturing manifold (20, 24, 26); wherein the first and second connectors (as described above) are supported on the skid (Figure 2).
Regarding Claim 15, Kajaria further discloses a valve via which the second connector (connector between 34 and 29) is in fluid communication with the third fluid line 20 (a valve may be provided at the second connector; col. 4, lines 45-49).
Regarding Claim 16, Kajaria further discloses a fracturing truck 16; wherein the second fracturing pump is supported on the fracturing truck (as described above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajaria et al. (US Patent 9127545) in view of Bobadilla Larios et al. (US Patent Application 2018/0209257).
Regarding Claim 1, when making and using the device of Kajaria, Kajaria necessarily discloses a method, comprising: pressurizing, using at least a first fracturing pump (first pump on first pump truck 16), a first fluid line (high pressure line 24) of a fracturing manifold (as shown in Figures 1 and 2); connecting a second fluid line 36 (best shown in Figure 2) to a first connector (exit junction 40), wherein the first connector 40 is in fluid communication with the first fluid line 24 (via line 46), and wherein the second fluid line 36 is connected to, and extends from, a second fracturing pump (second pump provided on a second pump truck 16 on the right side of Figure 2); after connecting the second fluid line 36 to the first connector 40, and while the first fluid line 24 of the fracturing manifold remains pressurized by at least the first fracturing pump: discharging, using the second fracturing pump (of second pump truck 16), pressurized fluid into the first fluid line via at least the second fluid line and the first connector (col. 10, line 55 – col. 11, line 3; i.e. during normal use of the system the second pump is taken offline by closing its associated exit valve and then is subsequently placed back into operation by opening the exit valve, all while the first fracturing pump is operating to pressurize line 24).
As described above, Kajaria discloses an exit valve 38 for isolating the second fracturing pump to allow for repairs, but does not specifically disclose “connecting” the second fluid line to the first connector while the first fluid line is pressurized by the first fracturing pump.
Bobadilla Larios teaches a method of using fracturing pumps and further teaches connecting (para. 0020) a second fluid line (line from second pump 141) to a first connector (at the connection of the line from the second pump 141 and the manifold 160; i.e. the connector at the associated station 230-234 as shown in Figure 2) while a first fluid line (main line of the manifold 160) is pressurized by the first fracturing pump (Bobadilla Larios teaches in para. 0020 that a pump 140-149 may be disconnected from the system and driven away; this inherently requires disconnecting the outlet of the pump from the main manifold 160 at a location analogous to the “first connector”; Bobadilla Larios further teaches the pump being “replaced by another such mobile pump if necessary” which inherently includes connecting a second fluid line from this new pump at the connector described above).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device and method of Kajaria such that the pump being repaired is replaced with a new “second fracturing pump” as taught by Bobadilla Larios for the purpose of reducing downtime of the total pumping capacity.  As described above, the additional replacement pump as taught by Bobadilla Larios is readable on the recited second fracturing pump and the outlet of this additional pump is connected to the main discharge line (readable on the recited “first fluid line”) at the first connector (the outlet of the line coupled to the outlet of the second fracturing pump) while the remaining pumps are in operation as taught by both Kajaria and Bobadilla Larios (para. 0020 of Bobadilla Larios; these changes are made while maintaining integrity of the system).
Regarding Claim 2, Kajaria further discloses the first connector 40 is in fluid communication with the first fluid line 24 via a valve 42.
Regarding Claim 4, Kajaria further discloses connecting a fourth fluid line (supply line 34) to a second connector (connector between 34 and 29), wherein the second connector is in fluid communication with a third fluid line 20 of the fracturing manifold (as shown in Figure 2), and wherein the fourth fluid line 34 is connected to, and extends from, the second fracturing pump (second pump of 16 on the right side of Figure 2 as described above); and after connecting the fourth fluid line 34 to the second connector (i.e. the assembly shown in Figure 2): drawing, using the second fracturing pump (of 16 as described above), fluid from the third fluid line 20 via at least the second connector and the fourth fluid line 34.
Regarding Claim 5, Kajaria further discloses supporting the first and second connectors (as described above) on a skid 32 apart from the fracturing manifold (20, 24, 26).
Regarding Claim 6, Kajaria further discloses the second connector (connector between 34 and 29) is in fluid communication with the third fluid line 20 via a valve (a valve may be provided at the second connector; col. 4, lines 45-49).
Regarding Claim 8, Kajaria further discloses supporting the second fracturing pump on a fracturing truck 16 (as described above).
Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajaria et al. (US Patent 9127545) in view of Bobadilla Larios et al. (US Patent Application 2018/0209257) as applied to claim 1 above, and further in view of Kibler et al. (US Patent 10550659).
Regarding Claims 3 and 7, Kajaria does not disclose moving, using an actuator, a lock assembly to secure the second fluid line in fluid communication with the first connector; and moving, using an actuator, a lock assembly to secure the fourth fluid line in fluid communication with the second connector.
Kibler teaches a connector for use with hydraulic fracturing (col. 1, lines 14-17) and further teaches moving, using an actuator 380, a lock assembly 318 to secure a second fluid line 200 in fluid communication with a first connector 312.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device and method of Kajaria to include respective actuators and lock assemblies to secure the second fluid line and fourth fluid line as taught by Kibler for the purpose of providing connectors capable of providing larger diameter seals at higher working pressures as taught by Kibler (col. 1, lines 21-23).
Claim(s) 10, 14, and 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajaria et al. (US Patent 9127545) in view of Kibler et al. (US Patent 10550659).
Regarding Claims 10 and 14, Kajaria does not disclose a lock assembly; and an actuator adapted to move the lock assembly to secure the second fluid line in fluid communication with the first connector (claim 10); and (claim 12) a lock assembly; and an actuator adapted to move the lock assembly to secure the fourth fluid line in fluid communication with the second connector.
Kibler teaches a connector for use with hydraulic fracturing (col. 1, lines 14-17) and further teaches a lock assembly 318; and an actuator 380 adapted to move the lock assembly 318 to secure a second fluid line 200 in fluid communication with a first connector 312.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Kajaria to include respective actuators and lock assemblies to secure the second fluid line and fourth fluid line as taught by Kibler for the purpose of providing connectors capable of providing larger diameter seals at higher working pressures as taught by Kibler (col. 1, lines 21-23).
Regarding Claim 17, Kajaria discloses an apparatus, comprising: a first connector (exit junction 40 of the second pump on the right side of Figure 2 as described below) adapted to be in fluid communication with a first fluid line 24 of a fracturing manifold (20, 24, 26), said first fluid line 24 being adapted to be pressurized by at least a first fracturing pump (first pump on first pump truck 16 on the left side of Figure 2); and a second fluid line 36 adapted to be connected to, and extend from, a second fracturing pump (second pump on second pump truck 16 on the right side of Figure 2).
Kajaria does not disclose a first lock component; and a first actuator adapted to move the first lock component to secure the second fluid line in fluid communication with the first connector while the first fluid line is pressurized by at least the first fracturing pump.
Kibler teaches a connector for use with hydraulic fracturing (col. 1, lines 14-17) and further teaches a lock component 318; and a first actuator 380 adapted to move the first lock component 318 to secure a second fluid line 200 in fluid communication with a first connector 312.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Kajaria to include a lock component and actuator to secure the second fluid line with the first connector as taught by Kibler for the purpose of providing a connector capable of providing a larger diameter seal at higher working pressures as taught by Kibler (col. 1, lines 21-23).  It is noted that in the proposed modification of Kajaria in view of Kilber, the second fluid line is capable of being secured with the first connector while the first fluid line is pressurized by at least the first fracturing pump at least because the downstream valve 42 of Kajaria may be closed, thereby isolating the connector from the first fluid line 24.
Regarding Claim 18, Kajaria further discloses the first fracturing pump (first pump on first pump truck 16 on the left side of Figure 2); the first fluid line 24 of the fracturing manifold; the second fracturing pump (second pump on second pump truck 16 on the right side of Figure 2); and the second fluid line 36 connected to, and extending from, the second fracturing pump (as shown in Figure 2).
Regarding Claim 19, Kajaria further discloses wherein, after the second fluid line 36 is secured in fluid communication with the first connector 40 (as shown in Figure 2), and while the first fluid line 24 remains pressurized by at least the first fracturing pump, the second fracturing pump is adapted to: discharge pressurized fluid into the first fluid line via at least the second fluid line 36 and the first connector 40 (the second pump is capable of being turned on after the first fluid line is already pressurized, thereby meeting these limitations; col. 10, line 55 – col. 11, line 3).
Regarding Claim 20, Kajaria further discloses a valve 42 via which the first connector 40 is adapted to be in fluid communication with the first fluid line 24 of the fracturing manifold.
Regarding Claim 21, Kajaria further discloses a second connector (connector between 34 and 29) adapted to be in fluid communication with a third fluid line 20 (as shown in Figure 2) of the fracturing manifold; and a fourth fluid line 34 in fluid communication with the second connector, wherein the fourth fluid line 34 is adapted to be connected to, and extend from, the second fracturing pump (as shown in Figure 2).
Kajaria does not disclose a second lock component movable to secure the fourth fluid line in fluid communication with the second connector.
As described above, Kibler teaches a connector for use with hydraulic fracturing (col. 1, lines 14-17) and further teaches a lock component 318 movable to secure a connector.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Kajaria to include a lock component to secure the fourth fluid line with the second connector as taught by Kibler for the purpose of providing a connector capable of providing a larger diameter seal at higher working pressures as taught by Kibler (col. 1, lines 21-23).  
Regarding Claim 22, Kajaria further discloses the first fracturing pump (first pump on first pump truck 16 on the left side of Figure 2); the first fluid line 24 of the fracturing manifold; the second fracturing pump (second pump on second pump truck 16 on the right side of Figure 2); the second fluid line 36 connected to, and extending from, the second fracturing pump (as shown in Figure 2); the third fluid line 20 of the fracturing manifold; and the fourth fluid line 34 connected to, and extending from, the second fracturing pump (as shown in Figure 2).
Regarding Claim 23, Kajaria further discloses wherein, after the fourth fluid line 34 is secured in fluid communication with the second connector (connector between 34 and 29), the second fracturing pump (second pump on second pump truck 16 on the right side of Figure 2) is adapted to: draw fluid from the third fluid line 20 of the fracturing manifold via at least the second connector and the fourth fluid line (the second pump is capable of being turned on after the fourth fluid line is secured with the second connector).
Regarding Claim 24, Kajaria further discloses a valve via which the second connector (connector between 34 and 29) is adapted to be in fluid communication with the third fluid line 20 (a valve may be provided at the second connector; col. 4, lines 45-49) of the fracturing manifold.
Response to Arguments
Applicant’s drawing and specification amendments have overcome the 112 rejections of the previous action.  However, the claims are not allowed in view of the newly cited and applied reference to Kajaria as described above.  Specifically, Kajaria teaches first and second fracturing pumps (on respective trucks 16) and first and second connectors to couple with a fracturing manifold (20, 24, 26).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lopez et al. (US Patent 9534604) and Roesner et al. (US Patent Application 2016/0376864) both teach systems having fracturing manifolds and a plurality of parallel pumps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753